IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-41233
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RAFAEL OLIVAREZ,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. M-95-CR-17-1
                       --------------------
                          August 10, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Proceeding pro se, Rafael Olivarez appeals from his guilty-

plea conviction and sentence for possession with the intent to

distribute approximately 2,078 kilograms of marijuana.    See 21

U.S.C. § 841(a)(1), (b)(1)(A).    If necessary, we must examine sua

sponte the basis of our jurisdiction.    United States v. Lister,

53 F.3d 66, 68 (5th Cir. 1995).

     Pursuant to Fed. R. App. P. 4(b), Olivarez had ten days from

the entry of the judgment of conviction and sentence, April 10,

1996, in which to file timely his notice of appeal.    His February

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-41233
                                -2-

12, 1996, letter to the district judge was not a premature notice

of appeal because in the letter, Olivarez requested a sentence

reduction by the district court.   He did not evince his intent to

appeal to this court from his conviction and sentence.    See Cobb

v. Lewis, 488 F.2d 41, 45 (5th Cir. 1974).

     Olivarez failed to file timely a notice of appeal.   A timely

notice of appeal is a prerequisite to the exercise of

jurisdiction by this court.   United States v. Winn, 948 F.2d 145,

153 (5th Cir. 1991).   Therefore, we DISMISS Olivarez’s appeal for

lack of appellate jurisdiction.